Case 3:20-cv-00410-MMA-MSB Document 77 Filed 04/15/20 PageID.115 Page 1 of 1



  1
  2
  3
  4
  5
  6
  7
  8                              UNITED STATES DISTRICT COURT
  9                           SOUTHERN DISTRICT OF CALIFORNIA
 10
 11 POWER INTEGRATIONS, INC.                     Case No. 20cv410-MMA (MSB)
 12                      Plaintiff,              ORDER DENYING JOINT MOTION FOR
                                                 DETERMINATION OF DISCOVERY
 13          v.                                  DISPUTE AS MOOT
 14 EDISON D. DE LARA, et al.,                   [ECF NO. 76]
 15                      Defendants.
 16
 17          The parties filed a “Joint Motion for Determination of Discovery Dispute” on
 18 April 13, 2020. (ECF No. 76.) However, on March 26, 2020 the Honorable District
 19 Judge Michael M. Anello dismissed all claims against the remaining defendants.
 20 (See ECF No. 69.) Currently, Plaintiff’s deadline to file a second amended complaint
 21 is May 18, 2020. (ECF No. 74 at 2.)
 22          Considering that there is presently no operative complaint, the Court DENIES
 23 this motion as moot. The parties may refile their discovery dispute, if it is still
 24 relevant, within five court days of an answer being filed in this case.
 25          IT IS SO ORDERED.
 26 Dated: April 15, 2020
 27
 28


      20cv
                                              -1-
